DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/23/2022 is acknowledged.  Applicant has cancelled claims 15-19.  Claims 1-14 and 20 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2003/0196394).
Re Clm 1:  Hoffman et al. disclose an apparatus (fig 1, fig 2), comprising: a planar base (16) having a first end and a second end (opposite ends, see annotated fig below); a first flange extending from the first end of the planar base in a perpendicular orientation relative to the planar base (see annotated fig); a second flange extending from the second end of the planar base in a perpendicular orientation relative to the planar base (see annotated fig); and a hollow sleeve (defining square socket 22) extending from the planar base in a perpendicular orientation relative to the planar base, wherein the hollow sleeve is positioned between the first end of the planar base and the second end of the planar base (see fig).

    PNG
    media_image1.png
    646
    848
    media_image1.png
    Greyscale

	Re Clm 2:  Hoffman et al. disclose wherein the hollow sleeve has a first end (bottom) and a second end (top), wherein a first end of the hollow sleeve is coupled to the planar base such that the first end of the hollow sleeve is closed, and a second end of the hollow sleeve is open (see figs).
	Re Clm 8:  Hoffman et al. disclose wherein the hollow sleeve includes four sides arranged to form a rectangular tube (see figs; square socket 22, as disclosed).
	Re Clm 9:  Hoffman et al. disclose wherein a first side and a second side of the four sides each includes a gap (towards the first and second ends of the base).
	Re Clm 10:  Hoffman et al. disclose wherein the first side and the second side are non-adjacent (opposite).
	Re Clm 11:  Hoffman et al. disclose a first plurality of apertures formed in a third side and a fourth side of the four sides; and a second plurality of apertures formed in the first side and the second side of the four sides (See figs).
	Re Clm 12:  Hoffman et al. disclose a plurality of apertures formed in the first flange and the second flange (see figs).
	Re Clm 13:  Hoffman et al. disclose wherein the apparatus is formed from stamped metal (bottom of paragraph 0035).
	Re Clm 14:  Hoffman et al. disclose wherein the hollow sleeve, the first flange, and the second flange extend from the planar base in a same direction (upwards).
	Re Clm 20:  Hoffman et al. disclose an apparatus, comprising: a hollow sleeve having a first side, a second side, a third side, and a fourth side arranged to form a rectangular tube (22), wherein the rectangular tube has a first end (bottom) that is closed and a second end (top) that is open; a planar base (16) coupled to the first end of the rectangular tube and extending from the first side of the rectangular tube in a perpendicular orientation relative to the hollow sleeve; and a first flange extending from an end of the planar base in a parallel orientation relative to the hollow sleeve (see fig).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a plurality of tabs coupled to a perimeter of the second end (open end) of the hollow sleeve, and wherein the tabs are coupled to a corner of the second end of the hollow sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678